DETAILED ACTION
This Office action is in response to the election filed on 19 May 2022.  Claims 1-25 are pending in the application.  Claims 22-25 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, on which claims 1-21 are readable, in the reply filed on 19 May 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20130127070 A1;in view of Paek et al., US Patent 6700187 A.
With respect to claim 1, Jung discloses a package substrate (110, fig. 1a); a die (121, fig. 1a) on the package substrate (110, fig. 1a), wherein the die (121, fig. 1a) is attached to the package substrate (110, fig. 1a) by a die attach film (125, fig. 1a); and a mold layer (150, fig. 1a) over the die (121, fig. 1a) and the package substrate (110, fig. 1a).
However, Jung does not disclose a sidewall bumper surrounding sidewalls of the die (121, fig. 1a).
Paek discloses a sidewall bumper (40) surrounding sidewalls of the die (10) as shown in figure 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 2, Paek discloses wherein a top surface of the sidewall bumper (40, fig. 1) is substantially coplanar with a top surface of the die (10, fig. 1).
With respect to claim 3, Jung discloses wherein the top surface of the die (121, fig. 1a) is wire bonded (122 and 141, fig. 1a) to the package substrate (110, fig. 1a).
With respect to claim 4, Jung discloses wherein the die attach film (125, fig. 1a) contacts a bottom surface of the die (121, fig. 1a), however, Jung does not disclose a sidewall bumper. 
Paek discloses a sidewall bumper (40) surrounding sidewalls of the die (10) as shown in figure 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to modified Jung’s die 121 and die attach film 125 with Paek’s sidewall bumper 40 surrounding the Jung’s die 121 which form on the die attach film 125 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 5, Jung discloses as applied to claim above however Jung did not discloses a top surface bumper. 
Paek discloses a top surface bumper (40, fig. 3) over a top surface of the die (10, fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 6, Jung discloses wherein the die (121, fig. 1a) wherein the mold layer (150, fig. 1a) from surround the die 121, however, Jung does not disclose a sidewall bumper form in between the die and mold layer. Paek discloses wherein the die including a sidewall bump 30.
Therefore, it would have been obvious to a person having ordinary skill in the art to modified Jung’s die 121 with Paek’s epoxy layer 40 surrounding the Jung’s die 121 so that Paek’s epoxy layer 40 would separated from Jung’s mold layer since this can protect the semiconductor chip from damage before the mold layer is formed.
With respect to claim 7, Jung discloses further comprising a plurality of dies (121, fig. 1a), however, Jung does not disclose wherein each die (121) is surrounded by a sidewall bumper.
Paek discloses a sidewall bumper (40) surrounding sidewalls of the die (10) as shown in figure 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 8, Jung discloses wherein the die (121, fig. 1a) are memory dies (¶0037).
With respect to claim 9, Paek discloses wherein the sidewall bumper (40, fig. 1), however, Paek does not disclose layer 40 has a thickness greater than 15 microns.
However, the claimed thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 10, Paek discloses wherein the sidewall bumper (40, fig. 2) has a thickness that is greater than (as shown in figure 2 that layer 40 is thicker than layer 60) a thickness of the die attach film (60, fig. 2).
With respect to claim 11, Jung discloses mold layer (150, fig. 1a), however, Jung does not disclose the sidewall bumper has a modulus that is less than the modulus of the mold layer (150, fig. 1a).
Paek discloses a sidewall bumper (40) surrounding sidewalls of the die (10) as shown in figure 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step. 
With respect to claim 12, Jung discloses a semiconductor die (121, fig. 1A) having a first surface (bottom surface of 121, fig. 1a), a second surface (top surface of 121, fig. 1a) opposite the first surface (bottom surface of 121, fig. 1a) and a sidewall surface (sidewall of die 121, fig. 1a) coupling the first surface (bottom surface of 121, fig. 1a) to the second surface (top surface of 121, fig. 1a); and a die attach film (125, fig. 1a) over the first surface (bottom surface of 121, fig. 1a).
However, Jung does not disclose a sidewall bumper over the sidewall surface (sidewall of die 121, fig. 1a) of the die (121, fig. 1a).
Paek discloses a sidewall bumper (40) over the sidewall surface (sidewall of die 10, fig. 1) of the die (10) as shown in figure 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 13, Jung discloses the die attach film (125, fig. 1a). however, Jung does not disclose wherein the sidewall bumper.
Paek discloses a sidewall bumper (40) surrounding sidewalls of the die (10) as shown in figure 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to modified Jung’s die 121 and die attach film 125 with Paek’s sidewall bumper 40 surrounding the Jung’s die 121 which form on the die attach film 125 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 14, Jung discloses as applied to claim above however Jung did not discloses sidewall bumper. Paek discloses wherein the second surface (top surface of 10, fig. 1) of the semiconductor die (10, fig. 1) is substantially coplanar with a top surface of the sidewall bumper (40, fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 15, Jung discloses a plurality of conductive pads (122, fig. 1a) on the second surface (top surface of 121, fig. 1a) of the semiconductor die (121, fig. 1A).
With respect to claim 16, Paek discloses wherein the sidewall bumper (40, fig. 1), however, Paek does not disclose that layer 40 has a thickness greater than 15 microns.
However, the claimed thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 17, Paek discloses wherein the sidewall bumper (40, fig. 2) has a thickness that is greater than (as shown in figure 2 that layer 40 is thicker than layer 60) a thickness of the die attach film (60, fig. 2).
With respect to claim 18, Jung discloses as applied to claim above however Jung did not discloses a second bumper over a portion of the second surface (top surface of 121, fig. 1a).
Paek discloses a second bumper (layer 40 formed above die 10, fig. 3) over a top surface of the die (10, fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20130127070 A1;in view of Paek et al., US Patent 6700187 A; further in view of Kim et al., US Patent 6818473 B2.
With respect to claim 19, Jung and Paek discloses as applied to claim above however both Jung and Paek do not disclose the second bumper does not cover the entire second surface of the die.
Kim discloses a second bumper 46, fig. 4b that cover part of the top surface of the die 42, fig. 4a.
Therefore, it would have been obvious to a person having ordinary skill in the art to include Kim’s second bumper 46 on to Jung’s die 121 since this can provide extra protect against external damaging of the die 121.
With respect to claim 20, Jung discloses as applied to claim above however Jung did not discloses bumper on the sidewall of the die. Paek discloses wherein the second bumper (top layer 40, figure 3) is the same material as the sidewall bumper (layer 40, fig. 1 and 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.
With respect to claim 21, Paek discloses wherein a thickness of the sidewall bumper (40, fig. 1) is greater than a thickness of the second bumper (top layer 40, fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the epoxy layer 40 surrounding the chip 10 since this can protect the semiconductor chip from damage during other processing step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822